 In the Matter of HUDSON ENGINEERINGCOMPANYandMETAL TRADESDEPARTMENT,A. F. of L.Case No. PR-5697.-Decided January 7, 1946Mr. John J. Boylan,of Jersey City, N. J., andMr. James F. McMul-len,of Hoboken, N. J., for the Company.Messrs. Stephen M. Estey, Robert A. Reber,andCharles A. Holmes,of New York City; andMr. Fran1] A. Stauch,of Jersey City, N. J.,for the M. T. D.Mr. Joseph F. Woglam,of New York City, for the I. L. A.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon a petition duly filed by Metal Trades Department, A. F. of L.,herein called the M. T. D., alleging that a question affecting commercehad arisen concerning the representation of employees of HudsonEngineering Company, Hoboken, New Jersey, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Louis Plost, Trial Examiner.Thehearing was held at New York City, on September 28, 1945. TheCompany, the M. T. D., and International Longshoremen's Associa-tion, Local 1474, General Maintenance Work, A. F. of L., herein calledthe I. L. A., appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOP TIIE COMPANYHudson Engineering Company is a New Jersey corporation withits principal place of business in Hoboken, New Jersey, where it is65 N. L. R. B., No. 49.238 HUDSON ENGINEERING COMPANY239engaged in ship repair work and general marine engineering.Duringthe year 1944,. the Company purchased raw materials valued in excessof $10,000, of which 50 percent was shipped from points outside theState of New Jersey.During the same period, the Company com-pleted products valued in excess of $20,000, of which 50 percent wasshipped to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDMetal Trades Department is a labor organization, affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.InternationalLongshoremen's Association, Local 1474, GeneralMaintenance Work, is a labor organization affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the M. T. [).as theexclusivebargaining representative of certain of its employees.TheCompany refused this request on the ground that it was operatingunder a contract with the I. L. A.Contractualrelationshave existed between the Company and theI.L. A. since August 8, 1942.The last contract between these partieswas executed by them on October 1, 1943, to continue in operation untilOctober 31, 1945.Although the Company and the I. L. A. contend,in effect, that the contract is a bar to this proceeding, it is obvious thatit is not, for it has already terminated.A statement of a Board agent, introduced into evidence at thehearing, indicates that the M. T. D. represents a substantial number ofemployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accordance with a stipulation of the parties,that all production and maintenance employees engaged at the Com-pany's 1114 Clinton Street plant, Hoboken, New Jersey, excluding'The Field Examiner ieporterl that the ?yI T D submitted 85 authorization cards, andthat there are apl.Ioxim.itely 100 employees in the ae+pio a irti unitTI', k--eiatiourelics upon its iecentiv expued contract to establish its interest iii this pioceeding679100-46-vol 65-17 240DECISIONSOF NATIONALLABOR RELATIONS BOARDchauffeurs, clerical employees, foremen, and all other supervisoryemployees with authority to hire, promote, discharge,, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.Y. TIIE DETERA NATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hudson Engineer-ing Company, Hoboken, New Jersey, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the, Second Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among employ-ees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present theniselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by Metal Trades Depart-ment, A. F. of L., or by International Longshoremen's Association,Local 1474, General Maintenance Work, A. F. of L., for the purposesof collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.